
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.1



INDEMNIFICATION AGREEMENT


        THIS AGREEMENT is entered into, effective as of October 16, 2009, by and
between Tyco Electronics Ltd., a Swiss corporation (the "Company"),
and                                    ("Indemnitee").

        WHEREAS, it is essential to the Company to retain and attract as
directors and officers the most capable persons available;

        WHEREAS, Indemnitee is a director and/or officer of the Company;

        WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations;

        WHEREAS, the Articles of Association of the Company require the Company
to indemnify its directors and officers to the fullest extent permitted by law,
and permit the Company to advance expenses relating to the defense of
indemnification matters, and the Indemnitee has been serving and continues to
serve as a director and/or officer of the Company in part in reliance on the
Company's Articles of Association;

        WHEREAS, the recognition of Indemnitee's need for (i) substantial
protection against personal liability based on Indemnitee's reliance upon
aforesaid Articles of Association, (ii) specific contractual assurance that the
protection promised by the Articles of Association will be available to
Indemnitee (regardless of, among other things, any amendment to or revocation of
the Articles of Association or any change in the composition of the Company's
Board of Directors or acquisition transaction relating to the Company), the
Company wishes to provide in this Agreement for the indemnification of and the
advancing of expenses to Indemnitee to the fullest extent (whether partial or
complete) permitted under law and as set forth in this Agreement, and, to the
extent insurance is maintained, to provide for the continued coverage of
Indemnitee under the Company's directors' and officers' liability insurance
policies;

        NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve the Company directly or, at its request, with another
Enterprise, and intending to be legally bound hereby, the parties agree as
follows:

        1.    Certain Definitions:    

        (a)    Affiliate:    any corporation or other person or entity that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the person specified.

        (b)    Board:    the Board of Directors of the Company.

        (c)    Change in Control:    shall be deemed to have occurred if:

        (i)    any "person," as such term is used in Sections 3(a)(9) and 13(d)
of the Exchange Act, becomes a "beneficial owner," as such term is used in
Rule 13d-3 promulgated under the Exchange Act, of 50% or more of the Voting
Stock (as defined below) of the Company;

        (ii)   the majority of the Board consists of individuals other than
Incumbent Directors, which term means the members of the Board on the effective
date of the separation of the Company from Tyco International Ltd., provided
that any person becoming a director subsequent to such date whose election or
nomination for election was supported by three-quarters of the directors who
then comprised the Incumbent Directors shall be considered to be an Incumbent
Director;

1

--------------------------------------------------------------------------------



        (iii)  the Company adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets;

        (iv)  all or substantially all of the assets or business of the Company
is disposed of pursuant to a merger, consolidation or other transaction (unless
the shareholders of the Company immediately prior to such a merger,
consolidation or other transaction beneficially own, directly or indirectly, in
substantially the same proportion as they owned the Voting Stock of the Company,
all of the Voting Stock or other ownership interests of the entity or entities,
if any, that succeed to the business of the Company); or

        (v)   the Company combines with another company and is the surviving
corporation but, immediately after the combination, the shareholders of the
Company immediately prior to the combination hold, directly or indirectly, 50%
or less of the Voting Stock of the combined company (there being excluded from
the number of shares held by such shareholders, but not from the Voting Stock of
the combined company, any shares received by Affiliates of such other company in
exchange for stock of such other company).

        (d)    Enterprise:    the Company and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise of which Indemnitee is or was serving at the request of the
Company as a director, officer, trustee, general partner, managing member,
fiduciary, board of directors' committee member, employee or agent.

        (e)    Exchange Act:    the Securities Exchange Act of 1934, as amended.

        (f)    Expenses:    any expense, liability, or loss, including
reasonable attorneys' fees, judgments, fines, ERISA excise taxes and penalties,
amounts paid or to be paid in settlement, any interest, assessments, or other
charges imposed thereon, any federal, state, local, or foreign taxes imposed as
a result of the actual or deemed receipt of any payments under this Agreement,
and all other costs and obligations, paid or incurred in connection with
investigating, defending, prosecuting (subject to Section 2(b)), being a witness
in, participating in (including on appeal), or preparing for any of the
foregoing in, any Proceeding relating to any Indemnifiable Event. Expenses also
shall include Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent.

        (g)    Indemnifiable Event:    (i) any event or occurrence that takes
place either prior to or after the execution of this Agreement, related to the
fact that Indemnitee is or was a director or officer of the Company, or while a
director or officer is or was serving at the request of the Company as a
director, officer, employee, trustee, agent, or fiduciary of another foreign or
domestic corporation, partnership, limited liability company, joint venture,
employee benefit plan, trust, or other Enterprise, or was a director, officer,
employee, or agent of a foreign or domestic corporation that was a predecessor
corporation of the Company or another Enterprise at the request of such
predecessor corporation, or related to anything done or not done by Indemnitee
in any such capacity, whether or not the basis of the Proceeding is alleged
action in an official capacity as a director, officer, employee or agent or in
any other capacity while serving as a director, officer, employee, or agent of
the Company, as described above or (ii) any event or fact related to the fact
that Indemnitee is or was a director, officer, employee, trustee, agent, or
fiduciary of another foreign or domestic corporation, partnership, limited
liability company, joint venture, employee benefit plan, trust, or other
Enterprise and that related to the subject matter of the investigations referred
to in the Company's Form 10 as filed on June 8, 2007 or any other investigation
(whether or not the Company is a target of such investigation) by any government
entity covering subject matter that is substantially similar to the subject
matter of, or arises out of, the foregoing investigations.

2

--------------------------------------------------------------------------------



        (h)    Independent Counsel:    the person or body appointed in
connection with Section 3.

        (i)    Proceeding:    any threatened, pending, or completed action,
suit, or proceeding or any alternative dispute resolution mechanism (including
an action by or in the right of the Company), or any inquiry, hearing, or
investigation, whether conducted by the Company or any other party, that
Indemnitee in good faith believes might lead to the institution of any such
action, suit, or proceeding, whether civil, criminal, administrative,
investigative, or other.

        (j)    Reviewing Party:    the person or body appointed in accordance
with Section 3.

        (k)    Voting Stock:    capital stock of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors (or similar function) of an Enterprise.

        2.    Agreement to Indemnify    

        (a)    General Agreement.    In the event Indemnitee was, is, or becomes
a party to or witness or other participant in, or is threatened to be made a
party to or witness or other participant in, a Proceeding by reason of (or
arising in part out of) an Indemnifiable Event, the Company shall indemnify
Indemnitee from and against any and all Expenses to the fullest extent permitted
by law, as the same exists or may hereafter be amended or interpreted. The
parties hereto intend that this Agreement shall provide for indemnification in
excess of that expressly provided by statute, including without limitation, any
indemnification provided by the Company's Articles of Association, vote of its
shareholders or disinterested directors, or applicable law.

        (b)    Initiation of Proceeding.    Notwithstanding anything in this
Agreement to the contrary, Indemnitee shall not be entitled to indemnification
pursuant to this Agreement in connection with any Proceeding initiated by
Indemnitee against the Company or any director or officer of the Company unless
(i) the Company has joined in or the Board has consented to the initiation of
such Proceeding; (ii) the Proceeding is one to enforce indemnification rights
under Section 5; or (iii) the Proceeding is instituted after a Change in Control
(other than a Change in Control approved by a majority of the directors on the
Board who were directors immediately prior to such Change in Control) and
Independent Counsel has approved its initiation.

        (c)    Expense Advances.    If so requested by Indemnitee, the Company
shall advance (within five business days of such request) any and all Expenses
to Indemnitee (an "Expense Advance"); provided that, (i) such Expense Advance
shall be made only upon delivery to the Company of an undertaking by or on
behalf of the Indemnitee to repay the amount thereof if it is ultimately
determined that Indemnitee is not entitled to be indemnified by the Company, and
(ii) the Company shall not (unless a court of competent jurisdiction shall
determine otherwise) be required to make an Expense Advance if and to the extent
that the Reviewing Party has determined that Indemnitee is not permitted to be
indemnified under applicable law, and (iii) if and to the extent that the
Reviewing Party determines after payment of one or more Expense Advances that
Indemnitee would not be permitted to be so indemnified under applicable law, the
Company shall be entitled to be reimbursed by Indemnitee (who hereby agrees to
reimburse the Company) for all such amounts theretofore paid. If Indemnitee has
commenced or commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, as provided in Section 5, any determination made by the Reviewing Party
that Indemnitee would not be permitted to be indemnified under applicable law
shall not be binding, and Indemnitee shall not be required to reimburse the
Company for any Expense Advance until a final judicial determination is made
with respect thereto (as to which all rights of appeal therefrom have been
exhausted or have lapsed). Indemnitee's obligation to reimburse the Company for
Expense Advances shall be unsecured and no interest shall be charged thereon.

3

--------------------------------------------------------------------------------



        (d)    Mandatory Indemnification.    Notwithstanding any other provision
of this Agreement, to the extent that Indemnitee has been successful on the
merits or otherwise in defense of any Proceeding relating in whole or in part to
an Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified against all Expenses incurred in connection therewith.

        (e)    Partial Indemnification.    If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

        (f)    Prohibited Indemnification.    No indemnification pursuant to
this Agreement shall be paid by the Company:

        (i)    on account of any Proceeding in which judgment is rendered
against Indemnitee for an accounting of profits made from the purchase or sale
by Indemnitee of securities of the Company pursuant to the provision of
Section 16(b) of the Exchange Act or similar provision of any federal, state, or
local laws;

        (ii)   if a court of competent jurisdiction by a final judicial
determination, shall determine that such indemnification is not permitted under
applicable law;

        (iii)  if the Indemnitee has been convicted of a crime constituting a
felony under the laws of the jurisdiction where the criminal action had been
brought; or

        (iv)  in respect of any fraud, dishonesty or intentional or grossly
negligent breach of duties of which the Indemnitee may be guilty in relation to
the Company, provided that, notwithstanding the foregoing, the Company shall
provide Expense Advances to an Indemnitee for the costs, charges and expenses
incurred by him in defending any civil or criminal proceedings against him in
respect of an allegation of fraud, dishonesty, or intentional or grossly
negligent breach of duties, on condition that he shall repay the advance if any
such allegation is proved against him.

        3.    Reviewing Party.    Prior to any Change in Control, the Reviewing
Party shall be any appropriate person or body consisting of a member or members
of the Board or any other person or body appointed by the Board who is not a
party to the particular Proceeding with respect to which Indemnitee is seeking
indemnification; after a Change in Control, the Independent Counsel referred to
below shall become the Reviewing Party. With respect to all matters arising
after a Change in Control (other than a Change in Control approved by a majority
of the directors on the Board who were directors immediately prior to such
Change in Control) concerning the rights of Indemnitee to indemnity payments and
Expense Advances under this Agreement or any other agreement or under applicable
law or the Company's Articles of Association now or hereafter in effect relating
to indemnification for Indemnifiable Events, the Company shall seek legal advice
only from Independent Counsel selected by Indemnitee and approved by the Company
(which approval shall not be unreasonably withheld), and who has not otherwise
performed services for the Company or the Indemnitee (other than in connection
with indemnification matters) within the last five years. The Independent
Counsel shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee's rights under this Agreement. Such counsel, among other things,
shall render its written opinion to the Company and Indemnitee as to whether and
to what extent the Indemnitee should be permitted to be indemnified under
applicable law. In doing so, the Independent Counsel may consult with (and rely
upon) counsel in any appropriate jurisdiction (e.g., _Switzerland) who would
qualify as Independent Counsel ("Local Counsel"). The Company agrees to pay the
reasonable fees of the Independent Counsel and the Local Counsel and to
indemnify fully such counsel against any and all expenses (including attorneys'
fees), claims, liabilities, loss, and

4

--------------------------------------------------------------------------------



damages arising out of or relating to this Agreement or the engagement of
Independent Counsel or the Local Counsel pursuant hereto.

        4.    Indemnification Process and Appeal.    

        (a)    Indemnification Payment.    Indemnitee shall be entitled to
indemnification of Expenses, and shall receive payment thereof, from the Company
in accordance with this Agreement as soon as practicable after Indemnitee has
made written demand on the Company for indemnification, unless the Reviewing
Party has given a written opinion to the Company that Indemnitee is not entitled
to indemnification under applicable law.

        (b)    Adjudication or Arbitration.    (i) Regardless of any action by
the Reviewing Party, if Indemnitee has not received full indemnification within
thirty days after making a demand in accordance with Section 4(a) (a
"Nonpayment"), Indemnitee shall have the right to enforce its indemnification
rights under this Agreement by commencing litigation in the court at the
Company's domicile as evidenced in the commercial register (the "Court at the
Company's domicile") or in any federal or state court located in New York
County, State of New York (a "New York Court") having subject matter
jurisdiction thereof seeking an initial determination by the court or by
challenging any determination by the Reviewing Party or any aspect thereof. Any
determination by the Reviewing Party not challenged by Indemnitee in any such
litigation shall be binding on the Company and Indemnitee. The remedy provided
for in this Section 4 shall be in addition to any other remedies available to
Indemnitee at law or in equity. The Company and Indemnitee hereby irrevocably
and unconditionally (A) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Court at the
Company's domicile or in a New York Court and not in any other court in the
United States or in any other country, (B) consent to submit to the exclusive
jurisdiction of the Court at the Company's domicile or the New York Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (C) waive any objection to the laying of venue or any such action or
proceeding in the Court at the Company's domicile or in the New York Court, and
(D) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Court at the Company's domicile or the New York Court
has been brought in an improper or inconvenient forum.

        (ii)   Alternatively, in the case of a Nonpayment Indemnitee, at his
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.

        (iii)  In the event that a determination shall have been made pursuant
to Section 3 of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 4(b) shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 4(b) the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be. If Indemnitee commences a judicial proceeding or arbitration
pursuant to this Section 4(b), Indemnitee shall not be required to reimburse the
Company for any advances pursuant to Section 2(c) until a final determination is
made with respect to Indemnitee's entitlement to indemnification (as to which
all rights of appeal have been exhausted or lapsed).

        (iv)  In the event that Indemnitee, pursuant to this Section 4(b), seeks
a judicial adjudication of or an award in arbitration to enforce his rights
under, or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses actually and reasonably incurred by him in such
judicial adjudication or arbitration. If it shall be determined in said judicial
adjudication or arbitration that Indemnitee is entitled to receive part but not
all of the indemnification or

5

--------------------------------------------------------------------------------






advancement of Expenses sought, the Indemnitee shall be entitled to recover from
the Company, and shall be indemnified by the Company against, any and all
Expenses reasonably incurred by Indemnitee in connection with such judicial
adjudication or arbitration.

        (c)    Defense to Indemnification, Burden of Proof, and
Presumptions.    

        (i)    It shall be a defense to any action brought by Indemnitee against
the Company to enforce this Agreement (other than an action brought to enforce a
claim for Expenses incurred in defending a Proceeding in advance of its final
disposition where the required undertaking has been tendered to the Company)
that it is not permissible under applicable law for the Company to indemnify
Indemnitee for the amount claimed.

        (ii)   In connection with any action or any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the burden of proving such a defense or determination
shall be on the Company.

        (iii)  Neither the failure of the Reviewing Party or the Company
(including its Board, independent legal counsel, or its stockholders) to have
made a determination prior to the commencement of such action by Indemnitee that
indemnification of the Indemnitee is proper under the circumstances because
Indemnitee has met the standard of conduct set forth in applicable law, nor an
actual determination by the Reviewing Party or Company (including its Board,
independent legal counsel, or its stockholders) that the Indemnitee had not met
such applicable standard of conduct, shall be a defense to the action or created
a presumption that the Indemnitee has not met the applicable standard of
conduct.

        (iv)  For purposes of this Agreement, to the fullest extent permitted by
law, the termination of any claim, action, suit, or proceeding, by judgment,
order, settlement (whether with or without court approval), conviction, or upon
a plea of nolo contendere, or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law.

        5.    Indemnification for Expenses Incurred in Enforcing Rights.    The
Company shall indemnify Indemnitee against any and all Expenses that are
incurred by Indemnitee in connection with any action brought by Indemnitee:

        (a)   as provided in Section 4(b)(iv), for indemnification or advance
payment of Expenses by the Company under this Agreement or any other agreement
or under applicable law or the Company's Articles of Association now or
hereafter in effect relating to indemnification for Indemnifiable Events, and/or

        (b)   for recovery under directors' and officers' liability insurance
policies maintained by the Company,

but only in the event that Indemnitee ultimately is determined to be entitled to
such indemnification or insurance recovery, as the case may be. In addition, the
Company shall, if so requested by Indemnitee, advance the foregoing Expenses to
Indemnitee, subject to and in accordance with Section 2(c).

        6.    Notification and Defense of Proceeding.    

        (a)    Notice.    Promptly after receipt by Indemnitee of notice of the
commencement of any Proceeding, Indemnitee shall, if a claim in respect thereof
is to be made against the Company under this Agreement, notify the Company of
the commencement thereof; but the omission so to notify the Company will not
relieve the Company from any liability that it may have to Indemnitee, except as
provided in Section 6(c).

6

--------------------------------------------------------------------------------



        (b)    Defense.    With respect to any Proceeding as to which Indemnitee
notifies the Company of the commencement thereof, the Company will be entitled
to participate in the Proceeding at its own expense and except as otherwise
provided below, to the extent the Company so wishes, it may assume the defense
thereof with counsel reasonably satisfactory to Indemnitee. After notice from
the Company to Indemnitee of its election to assume the defense of any
Proceeding, the Company shall not be liable to Indemnitee under this Agreement
or otherwise for any Expenses subsequently incurred by Indemnitee in connection
with the defense of such Proceeding other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ legal
counsel in such Proceeding, but all Expenses related thereto incurred after
notice from the Company of its assumption of the defense shall be at
Indemnitee's expense unless; (i) the employment of legal counsel by Indemnitee
has been authorized by the Company, (ii) Indemnitee has reasonably determined
that there may be a conflict of interest between Indemnitee and the Company in
the defense of the Proceeding, (iii) after a Change in Control (other than a
Change in Control approved by a majority of the directors on the Board who were
directors immediately prior to such Change in Control), the employment of
counsel by Indemnitee has been approved by the Independent Counsel, or (iv) the
Company shall not in fact have employed counsel to assume the defense of such
Proceeding, in each of which cases all Expense of the Proceeding shall be borne
by the Company. The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which Indemnitee
shall have made the determination provided for in (ii), (iii) and (iv) above.

        (c)    Settlement of Claims.    The Company shall not be liable to
indemnify Indemnitee under this Agreement or otherwise for any amounts paid in
settlement of any Proceeding effected without the Company's written consent,
such consent not to be unreasonably withheld; provided, however, that if a
Change in Control has occurred (other than a Change in Control approved by a
majority of the directors on the Board who were directors immediately prior to
such Change in Control), the Company shall be liable for indemnification of
Indemnitee for amounts paid in settlement if the Independent Counsel has
approved the settlement. The Company shall not settle any Proceeding in any
manner that would impose any penalty or limitation on Indemnitee without
Indemnitee's written consent. The Company shall not be liable to indemnify the
Indemnitee under this Agreement with regard to any judicial award if the Company
was not given a reasonable and timely opportunity, at its expense, to
participate in the defense of such action; the Company's liability hereunder
shall not be excused if participation in the Proceeding by the Company was
barred by this Agreement.

        7.    Establishment of Trust.    In the event of a Change in Control
(other than a Change in Control approved by a majority of the directors on the
Board who were directors immediately prior to such Change in Control) the
Company shall, upon written request by Indemnitee, create a trust for the
benefit of the Indemnitee (the "Trust") and from time to time upon written
request of Indemnitee shall fund the Trust in an amount sufficient to satisfy
any and all Expenses reasonably anticipated at the time of each such request to
be incurred in connection with investigating, preparing for, participating in,
and/or defending any Proceeding relating to an Indemnifiable Event. The amount
or amounts to be deposited in the Trust pursuant to the foregoing funding
obligation shall be determined by the Independent Counsel. The terms of the
Trust shall provide that (i) the Trust shall not be revoked or the principal
thereof invaded without the written consent of the Indemnitee, (ii) the Trustee
(as defined below) shall advance, within five business days of a request by the
Indemnitee, any and all Expenses to the Indemnitee (and the Indemnitee hereby
agrees to reimburse the Trust under the same circumstances for which the
Indemnitee would be required to reimburse the Company under Section 2(c) of this
Agreement), (iii) the Trust shall continue to be funded by the Company in
accordance with the funding obligation set forth above, (iv) the Trustee shall
promptly pay to the Indemnitee all amounts for which the Indemnitee shall be
entitled to indemnification pursuant to this Agreement or otherwise, and (v) all
unexpended funds in the Trust shall revert to the Company upon a final
determination by the Independent Counsel or a court of competent jurisdiction,
as the case may be, that the Indemnitee has been fully indemnified under the
terms of this Agreement. The trustee of

7

--------------------------------------------------------------------------------



the Trust (the "Trustee") shall be chosen by the Indemnitee. Nothing in this
Section 7 shall relieve the Company of any of its obligations under this
Agreement. All income earned on the assets held in the Trust shall be reported
as income by the Company for federal, state, local, and foreign tax purposes.
The Company shall pay all costs of establishing and maintaining the Trust and
shall indemnify the Trustee against any and all expenses (including attorney's
fees), claims, liabilities, loss, and damages arising out of or relating to this
Agreement or the establishment and maintenance of the Trust.

        8.    Non-Exclusivity.    The rights of Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company's Articles of
Association, applicable law, or otherwise; provided, however, that this
Agreement shall supersede any prior indemnification agreement between the
Company and the Indemnitee. To the extent that a change in applicable law
(whether by statute or judicial decision) permits greater indemnification than
would be afforded currently under the Company's Articles of Association,
applicable law, or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.

        9.    Liability Insurance.    To the extent the Company maintains an
insurance policy or policies providing general and/or directors' and officers'
liability insurance, Indemnitee shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any Company director or officer.

        10.    Continuation of Contractual Indemnity or Period of
Limitations.    All agreements and obligations of the Company contained herein
shall continue for so long as Indemnitee shall be subject to, or involved in,
any proceeding for which indemnification is provided pursuant to this Agreement.

        11    Contribution.    To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any claim relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

        12.    Amendment of this Agreement.    No supplement, modification, or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be binding unless in the form of a writing signed by the party against
whom enforcement of the waiver is sought, and no such waiver shall operate as a
continuing waiver. Except, as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.

        13.    Subrogation.    In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.

        14.    No Duplication of Payments.    The Company shall not be liable
under this Agreement to make any payment in connection with any claim made
against Indemnitee to the extent Indemnitee has otherwise received payment
(under any insurance policy, Articles of Association, or otherwise) of the
amounts otherwise indemnifiable hereunder.

        15.    Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect

8

--------------------------------------------------------------------------------




successor by purchase, merger, consolidation, or otherwise to all or
substantially all of the business and/or assets of the Company), assigns,
spouses, heirs, and personal and legal representatives. The Company shall
require and cause any successor (whether direct or indirect by purchase, merger,
consolidation, or otherwise) to all, substantially all, or a substantial part,
of the business and/or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity
pertaining to an Indemnifiable Event even though he may have ceased to serve in
such capacity at the time of any Proceeding or is deceased and shall inure to
the benefit of the heirs, executors, administrators, legatees and assigns of
such a person.

        16.    Severability.    If any provision (or portion thereof) of this
Agreement shall be held by a court of competent jurisdiction to be invalid,
void, or otherwise unenforceable, the remaining provisions shall remain
enforceable to the fullest extent permitted by law. Furthermore, to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void, or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, void or unenforceable.

        17.    Governing Law.    This Agreement shall be governed by and
construed and enforced in accordance with the substantive laws of Switzerland
applicable to contracts made and to be performed in such jurisdiction without
giving effects to its principles of conflicts of laws.

        18.    Notices.    All notices, demands, and other communications
required or permitted hereunder shall be made in writing and shall be deemed to
have been duly given if delivered by hand, against receipt, or mailed, postage
prepaid, certified or registered mail, return receipt requested, and addressed
to the Company at:

Tyco Electronics Ltd.
Rheinstrasse 20
8200 Schaffhausen
Switzerland
Attention: Corporate Secretary

And to Indemnitee at:


                                      
 
 
 
 
                                      
 
 
 
 
                                      

 
 
 
 

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the day of actual receipt.

        19.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as the day specified above.

COMPANY

By:   Tyco Electronics Ltd.    

--------------------------------------------------------------------------------

 
Its:
 


--------------------------------------------------------------------------------

 
INDEMNITEE


--------------------------------------------------------------------------------

          [name]        

10

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.1



INDEMNIFICATION AGREEMENT
